—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Scarpino, J.), entered April 11, 1997, as, upon reargument and renewal, adhered to its prior determination in an order entered August 27, 1996, granting the motions of the defendants Polytech Pool Mfg., Inc., Swimland Recreational Pool & Patio Center, Inc., Ronald A. Sinisgalli, and Mengo Industries, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court correctly concluded that the infant plaintiffs reckless conduct was the sole proximate cause of her injuries (see, Howard v Poseidon Pools, 72 NY2d 972; Smith v Stark, 67 NY2d 693).
The plaintiffs’ remaining contentions are without merit. Bracken, J. P., O’Brien, Santucci and Altman, JJ., concur.